Citation Nr: 9916403	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-33 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include service connection secondary to post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome, to include service connection secondary 
to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  

In a rating decision dated in December 1996, the Regional 
Office (RO) assigned a 10 percent evaluation for PTSD, 
previously diagnosed as anxiety reaction, effective in 
September 1996; and the veteran appealed the decision to not 
grant a higher disability rating.  In another rating decision 
dated in August 1997, the RO determined that claims for 
entitlement to service connection for a stomach disorder, to 
include service connection secondary to PTSD, and service 
connection for TMJ syndrome, secondary to PTSD, were not 
well-grounded.  The veteran subsequently perfected an appeal 
of that decision.  

In a March 1998 rating decision, the RO granted a 30 percent 
evaluation for PTSD, effective in September 1996.  At a RO 
hearing in July 1998, the veteran withdrew the appeal of the 
issue of entitlement to an increased evaluation for PTSD.  
Thus, the only issues that were certified on appeal were 
entitlement to service connection for a stomach disorder and 
TMJ syndrome.  Additionally, a hearing was held at the RO in 
December 1998 before the undersigned, a member of the Board 
of Veterans' Appeals (Board).  


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has a stomach disorder 
which is causally related to service or to any incident or 
event therein, or which shows that such a disability is 
etiologically related to his service-connected psychiatric 
disorder or has been aggravated by that service-connected 
disability.  

2.  All relevant information necessary for an equitable 
disposition of the appeal of the claim for entitlement to 
service connection for TMJ syndrome, to include service 
connection secondary to PTSD, has been developed.  

3.  The veteran has TMJ syndrome as a result of his service-
connected psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
stomach disorder, to include service connection secondary to 
PTSD, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  TMJ syndrome is secondary to the veteran's service-
connected psychiatric disorder.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stomach Disorder

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Additionally, secondary service connection for a disability 
is warranted when that disability is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).  Secondary service connection is 
also warranted for a disability when that disability is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board also notes that the veteran must submit evidence 
that a claim for entitlement to service connection benefits 
is well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is one which is plausible; that is meritorious on its 
own and capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Unlike civil actions, the 
Department of Veterans Affairs (VA) benefit system requires 
more than just an allegation.  The veteran must submit 
supporting evidence that is sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tripak v. Derwinski, 2 Vet. App. 609, 611 (1992); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two; 
or, in the case of secondary service connection, there must 
be evidence of a current disability and a link between that 
disability and a service-connected disability.  Further, the 
evidence must be competent.  That is, the presence of a 
current disability requires a medical diagnosis; and, where 
an opinion is used to link the current disorder to a cause 
during service or a service-connected disability, a competent 
opinion of a medical professional is required.  See Caluza at 
504; Reiber v. Brown, 7 Vet. App. 513 (1995).  

VA medical records dated in 1995 and 1996 show that the 
veteran has complained of diarrhea and undergone tests and 
procedures regarding his gastro-intestinal system, including 
esophagogastroduodenoscopy and flexible sigmoidoscopy in 
April 1995.  The assessment from the 
esophagogastroduodenoscopy was hiatal hernia, mild gastritis 
and mild duodenitis.  The assessment following the flexible 
sigmoidoscopy was rule out inflammatory bowel disease/rule 
out Kaposi's sarcoma.  The veteran also underwent a 
colonoscopy in June 1995, and the findings included 
diverticula.  Additionally, VA outpatient treatment records 
dated in 1996 include assessments or impressions of left 
sided colitis and acute gastroenteritis.  Thus, there is 
competent evidence tending to show that the veteran has a 
stomach disorder.  

At the Board hearing, the veteran essentially testified that 
he began having problems with constipation and diarrhea in 
service due to tension.  He also testified that he was 
treated for dysentery while in service and that he was given 
a separate toilet while in boot camp.  The service medical 
records show no treatment for stomach complaints or 
dysentery.  Moreover, the report of the veteran's separation 
medical examination in September 1970 shows that pertinent 
clinical evaluation was normal.  However, the Board finds the 
veteran's testimony credible for the purpose of determining 
whether his claim for entitlement to service connection for a 
stomach disorder is well-grounded.  Additionally, at a 
hearing before a RO hearing officer in December 1997, the 
veteran indicated that he had had stomach problems since 
service but that Prozac seemed to make the problems a little 
worse.  

Regardless of whether or not the veteran had gastro-
intestinal complaints in service, almost three decades ago, 
he has not submitted sufficient competent evidence linking 
any current stomach disorder to service or to his service-
connected psychiatric disorder.  

At the RO hearing in December 1997, the veteran's 
representative submitted a copy of text from the Physician's 
Desk Reference.  According to that text, 12.3 percent of 
patients using Prozac reported experiencing diarrhea as 
compared to 7 percent taking a placebo, 4.5 percent of 
patients using Prozac reported experiencing constipation as 
compared to 3.3 percent taking a placebo, and 1 percent of 
those taking Prozac reported having gastroenteritis as 
compared to 1.4 percent taking the placebo.  Similar 
comparisons regarding reports of other digestive related 
complaints were also provided.  While this evidence is 
competent evidence tending to show that some of those who 
have taken Prozac have reported having gastro-intestinal 
related complaints, including diarrhea and constipation, and 
gastroenteritis, the evidence is not sufficient evidence with 
which to link the veteran's stomach disorder to treatment for 
his service-connected psychiatric disorder for the purpose of 
finding the claim at issue well-grounded.  This evidence does 
not address the veteran's particular case.  Moreover, the 
evidence shows that the difference between the number of 
those taking Prozac who experienced the gastro-intestinal 
complaints and those not taking Prozac who experienced the 
same complaints is relatively small.  

The Board also notes that a VA physician, in April 1998, 
related that the veteran had been advised that stress, such 
as that from PTSD, "may be" a contributing factor in his 
gastro-intestinal condition.  It is unclear if that VA 
physician advised the veteran that stress might be a factor 
in his gastro-intestinal condition, or if that physician 
merely noted that the veteran reported that he had been 
advised at another time that such was the case.  Assuming 
that the April 1998 VA physician advised the veteran that 
stress, such as that from PTSD, might be a contributing 
factor in his gastro-intestinal condition, in saying that 
stress "may" be a factor in the veteran's gastro-intestinal 
condition, the implication was that stress may not have been 
a factor.  See Obert v. Brown, 5 Vet. App. 30 (1993).  Under 
the circumstances, the Board finds the April 1998 VA 
physician's statement too speculative to constitute a nexus 
between a current stomach disorder and the veteran's service-
connected psychiatric disorder for the purpose of finding the 
veteran's claim for entitlement to service connection for 
stomach disorder, secondary to PTSD, well-grounded.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The Board also 
points out that the physician was did not say with any degree 
of certainty if the veteran's stress was from PTSD, nor did 
the physician specify the veteran's gastro-intestinal 
diagnosis.  

Additionally, there is no competent evidence tending to show 
that any current stomach disorder had its onset in service or 
is otherwise related to the veteran's history of gastro-
intestinal complaints in service.  Therefore, the Board finds 
the claim for entitlement to service connection for a stomach 
disorder, to include service connection secondary to PTSD, 
not well-grounded.  

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, the VA has no duty to assist him 
in developing facts pertinent to such claim.  38 U.S.C.A. § 
5107.  Further, if the veteran does not submit a well-
grounded claim, the appeal of the claim must fail.  
38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 81.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Finally, the Board notes that the veteran has not reported 
that any competent evidence exists that if obtained would 
establish a well-grounded claim for a stomach disorder.  
Under the circumstances, the VA has no further duty to assist 
the veteran in developing a well-grounded claim for 
entitlement to service connection for that disability.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  


II.  TMJ Syndrome

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for TMJ syndrome, to 
include service connection secondary to PTSD, is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The evidence discussed below includes competent evidence of a 
diagnosis of TMJ syndrome and competent evidence that stress 
is the main etiology of TMJ syndrome and more than one 
medical opinion that PTSD could be related to the veteran's 
TMJ syndrome.  In particular, a November 1998 letter from Dr. 
Portia D. Turner-Holt discusses X-ray and examination 
findings on which her opinions are based and the statement 
that the main etiology of TMJ syndrome is stress.  See 
Mattern v. West, No 96-1508 (U.S. Vet. App. Feb. 23, 1999); 
Molloy v. Brown, 9 Vet. App. 513 (1996).

The Board further finds that the VA has met its duty to 
assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  The veteran was afforded a VA 
dental examination at which the examiner addressed the 
etiology of the veteran's TMJ symptoms.  

In the November 1998 letter discussed above, Dr. Turner-Holt, 
a private dentist, related that the veteran presented with a 
complaint of temporal mandibular joint dysfunction and a 
history of pain which started 20 plus years ago after he 
spent time in Vietnam.  While the veteran testified that he 
was contending that the TMJ syndrome was related to his PTSD 
and not that TMJ syndrome started in service, Dr. Turner-Holt 
felt that the veteran had TMJ syndrome possibly caused by his 
experience in the war because TMJ syndrome's main etiology 
was stress.  The dentist also noted that she had not seen 
translatory X-rays of the mandible joint to make a full 
assessment of the veteran's case.  However, she did refer to 
X-ray findings.  

Additionally, the claims file includes dental X-rays dated 
the same day as the VA dental examination in March 1998, 
discussed below.  Thus, the March 1998 VA dentist, who also 
addressed the issue of whether the veteran's TMJ syndrome was 
related to his service-connected psychiatric disorder, was 
also able to review dental X-rays.  Additionally, even 
without reviewing the X-rays, Dr. Turner-Holt diagnosed TMJ 
syndrome.  Under the circumstances, another examination with 
dental X-rays is not warranted.  

In an undated letter, a VA psychiatrist, who was treating the 
veteran for PTSD, reported that the veteran had mentioned 
"his teeth causing depression and pain."  The psychiatrist 
related that the veteran's complaints "can be" caused by 
gritting and grinding of the teeth during stressful dreams 
associated with his PTSD.  It was that psychiatrist's belief 
that the veteran's temporomandibular joint condition could be 
"in direct relation of his P.T.S.D."  The psychiatrist 
added that the veteran was being treated with Xanax and 
Prozac and that the side effects of those drugs caused dry 
mouth which could also lead to "TMJ."  

The veteran was afforded a VA dental examination in March 
1998.  According to the examination report, the veteran 
denied jaw pain, problems or trauma while in service.  He 
related that he first began to notice jaw joint symptoms 
around 1975.  The diagnoses included symptoms consistent with 
bruxism (grinding of teeth).  The examiner related that the 
etiology of the bruxism could not be determined but that PTSD 
could be a factor in the bruxism.  With regard to the TMJ 
symptoms, the examiner reported that the popping and open 
lock were consistent with anterior displacement of the right 
TMJ disc and that the pain was consistent with arthritic 
changes to the left condylar head and eminence.  With regard 
to the displacement of the disc and arthritic changes, the 
examiner further related that the etiology could not be 
determined but that loss of posterior occlusion and chronic 
bruxism could be factors.  

As noted earlier, the veteran's representative submitted a 
copy of text from the Physician's Desk Reference at the RO 
hearing in December 1997.  According to that text, 9.5 
percent of those taking Prozac reported having mouth dryness 
compared to 6 percent of those taking the placebo.  This 
evidence is competent evidence tending to show that some of 
those who have taken Prozac have reported having mouth 
dryness, and such evidence supports the opinion of the VA 
psychiatrist discussed previously regarding the side effects 
of Prozac. 

Thus, there is competent medical evidence which supports 
finding that stress is a factor in TMJ syndrome, that the 
side effects of medications used to treat the veteran's PTSD 
cause dry mouth which can lead to TMJ problems, that the 
veteran's PTSD could be related to his TMJ syndrome, and that 
his TMJ syndrome was possibly caused by events in service.  
As shown above, a VA dentist in March 1998 reported that PTSD 
could be a factor in the veteran's bruxism and indicated that 
his chronic bruxism could be a factor in his TMJ symptoms.  
In light of that evidence, the Board finds that the pertinent 
evidence is, at the minimum, in equipoise as to whether the 
veteran's TMJ syndrome is proximately due to his PTSD and 
treatment for that psychiatric disorder.  Therefore, 
resolving doubt in the veteran's favor, the Board finds that 
service connection for TMJ syndrome secondary to PTSD is 
warranted.  38 U.S.C.A. § 5107(b).   


ORDER

Service connection for a stomach disorder, to include service 
connection secondary to PTSD, is denied.  

Service connection for TMJ syndrome secondary to PTSD is 
granted.  


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 

